UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported: April 19, 2012) Gulf United Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52322 20-5893642 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 22165 Houston, Texas 77227-2165 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (713) 942-6575 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) ITEM 3.02 Unregistered Sale of Equity Securities On April 19 and April 20, 2012, Gulf United Energy, Inc. (the “Company”) consummated a private offering pursuant to which it sold to accredited investors an aggregate of 88,250,000 shares of its common stock (the “Shares”) at a purchase price of $0.08 per Share for gross proceeds of $7,060,000.The Company and each of the investors entered into subscription agreements (the “Subscription Agreements”) pursuant to which the Shares were sold.The Subscription Agreements contain terms and conditions that are normal and customary for a transaction of this type. The Company entered into a registration rights agreement (the “Registration Rights Agreements”) with each investor pursuant to which the investors were granted demand registration rights.Pursuant to the Registration Rights Agreements, the Company has agreed to file a registration statement with the Securities and Exchange Commission (“SEC”) to register the resale of the Shares within 60 days from the closing of the offering. The Company will use its best efforts to have the registration statement declared effective within 180 days from the closing of the offering.If the registration statement registering the resale of the Shares has not been declared effective within 180 days following the closing of the offering, then the Company will be required to pay the investors, pro rata, an amount equal to 0.5% of the purchase price of the Shares for each 30-day period of delay (pro-rata for a lesser period of delay), subject to maximum fee of 1.5% of the purchase price of the Shares.The Company has the option to pay such liquidated damages through the issuance of shares of its common stock. In connection with the sale of the Shares, the Company paid to Wunderlich Securities, Inc. (“Wunderlich”), the exclusive placement agent in the offering, a cash commission of $211,800 and $46,458 towards the reimbursement of out-of-pocket expenses and legal fees, resulting in net proceeds of approximately $6,801,742. The foregoing descriptions of the Subscription Agreements and Registration Rights Agreements do not purport to be complete and are qualified in their entirety by reference to the full text of the forms of Subscription Agreement and Registration Rights Agreement attached hereto as Exhibits 10.1 and 10.2, respectively, each of which are incorporated herein by reference. The offer and sale of the Shares described above were made without registration under the Securities Act of 1933, as amended (the “Act”), and the securities laws of certain states, in reliance on the exemptions provided by Section 4(2) of the Act and Regulation D under the Act and in reliance on similar exemptions under applicable state laws. The sale of the Company’s common stock did not involve any public offering; each investor made representations regarding its investment intent, experience and sophistication; each investor either received or had access to adequate information about us in order to make an informed investment decision.Having received representations to this effect, we believe that each investor is an “accredited investor” as that term is defined under Rule 501(a) of Regulation D; and no advertising or general solicitation was made in connection with the sale and issuance of the Company’s common stock. ITEM 7.01 Regulation FD Disclosure The Company has prepared slides for use in connection with investor presentations. The presentation slides are attached to this Current Report on Form 8-K as Exhibit99.1 and are incorporated herein solely for purposes of this Item7.01. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01, including Exhibit99.1, is furnished pursuant to Item7.01 and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall such information be deemed incorporated by reference in any filing under the Act or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Disclosures in this Form 8-K may contain forward-looking statements relating to anticipated or expected events, activities, trends or results. Because forward-looking statements relate to matters that have not yet occurred, these statements are inherently subject to risks and uncertainties. Forward-looking statements can be identified by the use of terminology such as “estimates,” “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, and that such statements, which are contained in this Form 8-K, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, and although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events.Factors that may cause actual results, performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation, changes in the political and regulatory environment and business and fiscal conditions in South American, and in Colombia and Peru in particular, our ability to attract and retain management and personnel with experience in oil and gas exploration and production, our ability to identify viable farm-in, participation and/or joint venture opportunities in the energy sector in Colombia and Peru, our ability to successfully operate, or influence the operator of, exploration and production blocks where we have participation interests in a cost effective manner, our ability to obtain the necessary regulatory and other government approvals to the assignment of our oil and gas interests, our ability to raise capital when needed and on acceptable terms and conditions, the intensity of competition, and general economic conditions. Forward looking statement also include, without limitation, the Company’s expectations of the oil initially in place, drilling schedules and success rates, the reliability of 2D and 3D data, resource information and other performance results, which are made to provide the public with management’s current assessment of the Company’s business, and it should not be assumed that these reserves are proven recoverable as defined by SEC guidelines or that actual drilling results will prove these statements to be correct. Security holders are cautioned that such forward-looking statements involve risks and uncertainties. The forward-looking statements contained in this Form 8-K speak only as of the date of this Form 8-K, and the Company expressly disclaims any obligation or undertaking to report any updates or revisions to any such statement to reflect any change in the Company’s expectations or any change in events, conditions or circumstances on which any such statement is based. Certain factors may cause results to differ materially from those anticipated by some of the statements made in this release. Please carefully review our filings with the SEC as we have identified many risk factors that impact our business plan. -2- ITEM 9.01 Financial Statements and Exhibits (c)Exhibits The following exhibits are to be filed as part of this Form 8-K: EXHIBIT NO. IDENTIFICATION OF EXHIBIT Form of Subscription Agreement Form of Registration Rights Agreement Investor Presentation Slides -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:April 23, 2012 GULF UNITED ENERGY, INC. By: /S/ JOHN B. CONNALLY III John B. Connally III, Chief Executive Officer -4-
